Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the amendments and remarks filed on 9/9/2021.  The amendment to the specification and the amendments to the claims were received and have been entered. Claims 1-14 and 16-20 have been amended. Claim 15 has been canceled. Therefore, claims 1-14 and 16-20 are currently pending. The objection of the specification stands withdrawn in view of the amendment.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu US 2017/0007351 in view of Lemelson et al. US 6,847,336.
	

a display (the display assembly includes a transparent OLED display. See ¶57) capable of changing a degree of transparency of a display screen (adjusting the degree of transparency. See ¶58); 
a mount that holds the display (a frame 72 holds the transparent OLED display, ¶59); and
control circuitry (the display assembly is in communication with a controller or a microcomputer 78, see ¶57-¶58) configured to control the degree of transparency of the display screen and controls display screen and control content on the display screen based on the degree of transparency of the display screen (In some embodiments, the controller controls the display of the overlay image (e.g. switching the overlay image on and off). If the head-worn apparatus comprises a light occlusion element, in some embodiments thereof, the controller controls the light occlusion element (e.g. switching the light occlusion element between transparency and opaque mode, or adjusting the degree of transparency). In some cases, the controller controls both the display of the overlay image and the light occlusion element (e.g. cycling from activating display of the overlay image with the light occlusion element in transparent mode, to switching the light occlusion element to opaque mode, and then to deactivating display of the overlay image with returning of the light occlusion element to the transparent mode). See ¶58).

Lemelson teaches a mounting platform (144) holds the display screen (134) between an operation part (39) of a patient (34) and a medical worker (12) who performs medical practice for the patient (34). See Lemelson col. 19, ll. 9-38 and Fig 8C.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to substitute the head-mounted display taught by Yu for the display screen 134 taught by Lemelson to be held between an operation part (39) and a medical worker (12) because the non-attached heads-up display system (e.g., the display screen 134) operates in a manner as described in the head-mounted display. See Lemelson Col. 19, ll. 39-41. The motivation for doing so would control a desired position of the display screen by speech commands from the operator, while keeping the operator’s hand free to conduct precision operations. See Lemelson Col. 19, ll. 28-38. Col. 4, ll. 53-61.

	
Regarding claim 2, Yu teaches the medical display system according to claim 1, wherein the control circuitry is configured to control the degree of transparency of the display screen such that the entire display screen transparent or opaque.
(Yu teaches in some embodiments, the opacity of the light occlusion element is controlled (e.g. electrically) by the user. The user may be able to switch the light occlusion element from being transparent to opaque, or vice versa. In this way, the user can switch the display assembly back and forth between operating in a “see-through” 
Regarding claim 3, Yu as modified Lemelson teaches the medical display system according to claim 1, wherein the control circuitry is configured to set a plurality of regions for the display screen, and control the degree of transparency of the display screen for each of the plurality of regions.
(Yu teaches in some embodiments, the controller controls the display of the overlay image (e.g. switching the overlay image on and off). If the head-worn apparatus comprises a light occlusion element, in some embodiments thereof, the controller controls the light occlusion element (e.g. switching the light occlusion element between transparency and opaque mode, or adjusting the degree of transparency). In some cases, the controller controls both the display of the overlay image and the light occlusion element (e.g. cycling from activating display of the overlay image with the light occlusion element in transparent mode, to switching the light occlusion element to opaque mode, and then to deactivating display of the overlay image with returning of the light occlusion element to the transparent mode). See Yu ¶58).

Regarding claim 4, Yu as modified Lemelson teaches the medical display system according to claim 3, wherein the control circuitry device configured to set a first region including at least a predetermined position of display screen in the first region, and 
(Yu teaches in some embodiments, the controller controls the display of the overlay image (e.g. switching the overlay image on and off). If the head-worn apparatus comprises a light occlusion element, in some embodiments thereof, the controller controls the light occlusion element (e.g. switching the light occlusion element between transparency and opaque mode, or adjusting the degree of transparency). In some cases, the controller controls both the display of the overlay image and the light occlusion element (e.g. cycling from activating display of the overlay image with the light occlusion element in transparent mode, to switching the light occlusion element to opaque mode, and then to deactivating display of the overlay image with returning of the light occlusion element to the transparent mode). See Yu ¶58).

Regarding claim 5, Yu as modified Lemelson teaches the medical display system according to claim 4, wherein the control device circuitry is configured to: set one or two or more second regions on the display screen in a region other than the first region, and control the degree of transparency of the display screen such that the second region is opaque.
(Yu teaches FIGS. 16A and 16B show an example of a user's view through the head-worn apparatus. As shown in FIG. 16A, the overlay image is turned-off so that the surgeon can see through the display assembly and directly view the operative procedure site on the patient's affected limb 130. With this direct view, the surgeon works on the operative site, cutting an incision 132, dissecting and retracting away 
Yu teaches in some embodiments, the controller controls the display of the overlay image (e.g. switching the overlay image on and off). If the head-worn apparatus comprises a light occlusion element, in some embodiments thereof, the controller controls the light occlusion element (e.g. switching the light occlusion element between transparency and opaque mode, or adjusting the degree of transparency). See Yu ¶58).

Regarding claim 6, Yu as modified Lemelson teaches the medical display system according to claim 5, wherein the control device controls circuitry is configured to control display on the display screen such that display related to the patient is on the second region.
(Yu teaches FIGS. 16A and 16B show an example of a user's view through the head-worn apparatus. As shown in FIG. 16A, the overlay image is turned-off so that the surgeon can see through the display assembly and directly view the operative procedure site on the patient's affected limb 130. With this direct view, the surgeon works on the operative site, cutting an incision 132, dissecting and retracting away tissue, and exposing the damaged nerve 134 and a blood vessel traversing it. As shown in FIG. 16B, when the surgeon is ready to work on the damaged nerve 134, the overlay 

Regarding claim 7, Yu as modified Lemelson teaches the medical display system according to claim 5, wherein the control device displays circuitry is configured to display an enlarged captured medical image on the second region.
 (Yu teaches in some embodiments, the stereoscopic video camera module has optical magnification capability to provide a magnified view of the scene. Any suitable optical magnification configuration can be used, including optical telescope or optical microscope configurations. In some cases, the optical magnification power is at least 2×. Having a magnified view may be useful when performing microsurgery requiring visualization of fine anatomic structures. In some embodiments, the optical magnification power is adjustable by the user (e.g. by a controller as described above). See Yu ¶63).

Regarding claim 8, Yu as modified Lemelson teaches the medical display system according to claim 5, wherein the control circuitry is configured to display, on the second region, an enlarged captured medical image and a display object related to navigation.
(Yu teaches in some embodiments, the controller controls a stereoscopic camera module, as will be described below. Various operations of the stereoscopic camera module may be controlled by the controller, including adjusting magnification, focus, and 

Regarding claim 9, Yu as modified Lemelson teaches the medical display system according to claim 5, wherein the control circuitry is configured to display a vital sign of the patient on the second region. (See Lemelson Col. 16, ll. 40-59 and Fig. 6B).

Regarding claim 10, Yu as modified Lemelson teaches the medical display system according to claim 5, wherein the control circuitry is configured to display, on the second region, an enlarged captured medical image and a display object related to annotation. (See Lemelson Col. 17, ll. 1-17).

Regarding claim 11, Yu as modified Lemelson teaches the medical display system according to claim 5, wherein the control circuitry is configured to display, on the second region, a captured medical image obtained by special light observation. (See Lemelson Col. 14, ll. 65 to Col. 15, ll. 6). 

Regarding claim 12, Yu as modified Lemelson teaches the medical display system according to claim 5, wherein the control circuitry is configured to control the 
(Yu teaches in some embodiments, the controller controls the display of the overlay image (e.g. switching the overlay image on and off). If the head-worn apparatus comprises a light occlusion element, in some embodiments thereof, the controller controls the light occlusion element (e.g. switching the light occlusion element between transparency and opaque mode, or adjusting the degree of transparency). In some cases, the controller controls both the display of the overlay image and the light occlusion element (e.g. cycling from activating display of the overlay image with the light occlusion element in transparent mode, to switching the light occlusion element to opaque mode, and then to deactivating display of the overlay image with returning of the light occlusion element to the transparent mode). See Yu ¶58).

Regarding claim 13, Yu as modified Lemelson teaches the medical display system according to claim 4, wherein the control circuitry is configured to control display on the display screen such that a display object is displayed on the first region.
(Yu teaches FIGS. 16A and 16B show an example of a user's view through the head-worn apparatus. As shown in FIG. 16A, the overlay image is turned-off so that the surgeon can see through the display assembly and directly view the operative procedure site on the patient's affected limb 130. With this direct view, the surgeon works on the operative site, cutting an incision 132, dissecting and retracting away tissue, and exposing the damaged nerve 134 and a blood vessel traversing it. As shown in FIG. 16B, when the surgeon is ready to work on the damaged nerve 134, the overlay 

Regarding claim 14, Yu as modified Lemelson teaches the medical display system according to claim 1, wherein the control circuitry is configured to control the degree of transparency of the display screen and/or display on the display screen based on an operation of an operation device included in the medical display system or an operation of an external operation device. (See Lemelson Col. 18, ll. 5-15 and Fig. 7C).

Regarding claim 16, Yu as modified Lemelson teaches the medical display system according to claim 1, wherein the mount removably holds the display, and the display is replaceable. (See Lemelson Col. 19, ll. 39-52). 

Regarding claim 17, Yu as modified Lemelson teaches the medical display system according to claim 1, wherein the display functions as includes a touchscreen. (Yu teaches this controller may use any suitable type of user interface (e.g. touchscreen). See Yu ¶59).

Regarding claim 18, Yu as modified Lemelson teaches the medical display system according to claim 1, wherein the mount includes an arm. (See Lemelson Col. 19, ll. 24-28).


Regarding claim 20, Yu teaches a medical observation system (a medical procedure being performed using a stereoscopic video system comprises a controller, which controls the head-worn apparatus such as a display assembly. See ¶27 and ¶58 and Fig 11), comprising: 
a display (the display assembly includes a transparent OLED display. See ¶57) capable of changing a degree of transparency of a display screen (adjusting the degree of transparency. See ¶58); 
an image sensor (a stereoscopic camera 90 includes a digital image sensor, see ¶60 and ¶67) that captures a captured medical image; 
a mount that holds display and the image sensor (a frame 72 holds the transparent OLED display, see ¶59);
control circuitry (the display assembly is in communication with a controller or a microcomputer, see ¶57-¶58) configured to control the degree of transparency of the display screen and controls display screen and control content on the display screen based on the degree of transparency of the display screen (In some embodiments, the controller controls the display of the overlay image (e.g. switching the overlay image on and off). If the head-worn apparatus comprises a light occlusion element, in some embodiments thereof, the controller controls the light occlusion element (e.g. switching the light occlusion element between transparency and opaque mode, or adjusting the 
wherein the image sensor outputs an enlarged captured medical image of the operation part of the patient (the stereoscopic camera is controlled by the controller, including adjusting magnification, see ¶59).
Yu fails to teach the mount holds the display between an operation part of a patient and a medical worker who performs medical practice for the patient.
Lemelson teaches a mounting platform (144) holds the display screen (134) between an operation part (39) of a patient (34) and a medical worker (12) who performs medical practice for the patient (34). See Lemelson col. 19, ll. 9-38 and Fig 8C.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to substitute the head-mounted display taught by Yu for the display screen 134 taught by Lemelson to be held between an operation part (39) and a medical worker (12) because the non-attached heads-up display system (e.g., the display screen 134) operates in a manner as described in the head-mounted display. See Lemelson Col. 19, ll. 39-41. The motivation for doing so would control a desired position of the display screen by speech commands from the operator, while keeping the operator’s hand free to conduct precision operations. See Lemelson Col. 19, ll. 28-38. Col. 4, ll. 53-61.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: September 16, 2021